Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 7/12/22.

The application has been amended as follows: 
CLAIM 1 (Currently Amended) A stairlift chair comprising: 
a seat base; 
a back support; 
at least one armrest; and 
a hand control mounted on said at least one armrest to effect movement of a stairlift of which said chair forms part, said at least one armrest having a length dimension and a lesser width dimension and said hand control being configured for displacement substantially in directions along said length dimension, 
wherein said hand contact member comprises a lever extending substantially parallel to said width dimension,  
wherein said at least one armrest has an upper surface and wherein said hand control comprises a hand contact member moveable above said upper surface, said hand contact member being mounted to a switch facility located below said upper surface and wherein no part of said hand control passes through said upper surface.

CANCEL CLAIM 2.

Change the dependency of each of claims 3, 5, 6 and 7 from “claim 2” to - - claim 1 - -.

Claims 1, 3, 5-7, 16 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636